Title: To Benjamin Franklin from Mary Hewson, 23 May 1782
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


Dear Sir
Kensington May 23. 1782
We rejoice in these frequent opportunities of hearing from you. Mr Oswald brought your letter to day; I had not the pleasure of seeing him, but my mother had. As he offered to take an answer, I sit down just to give you a line to tell you we are all well; my mother has been very ill since I wrote last, but is quite recovered. I think she seems to have given up the thought of visiting you, tho’, I believe, not convinced that my logic is good. I received your letter by Mr Hodgson, and returned an answer, which I hope you have received. I have not time to say much now. I am glad you approve the books, and I hope your grandson will find pleasure in them. I will send more by the first opportunity.
Adieu! Believe me ever your affectionate
Mary Hewson
 
Addressed: Dr Franklin
